Citation Nr: 1003454	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

The Veteran requested a travel board hearing in his 
substantive appeal dated in August 2006.  In March 2009 the 
Veteran withdrew his hearing request.

This matter was previously remanded by the Board for further 
development in July 2009.  Such has been completed and this 
matter is returned to the Board for further consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's obstructive sleep apnea is not secondary to 
service connected hypertension, was not incurred in service 
and is not related to service, or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep 
apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In February 2005, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R.§  3.159(b) (2008). Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In addition, in July 2006 the Veteran was provided 
with a notice of effective date and disability rating 
regulations pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the notice letter postdated the 
initial adjudication, the claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA medical 
examinations.  Therefore, the duty to notify and assist has 
been met.

Service Connection

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the Veteran's military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service- 
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service- 
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service- 
connected.

The Veteran seeks entitlement to service connection for sleep 
apnea to include as secondary to hypertension.  The Veteran 
contends that his breathing conditions are a direct result of 
his service-connected hypertension.  The Veteran was service 
connected for hypertension in August 1975.  The Veteran 
states that he suffered congestive heart failure in January 
2005 due to his hypertension.  He claims that the congestive 
heart failure aggravated his breathing problems.  However, 
the Veteran was denied service connection for congestive 
heart failure in a November 2005 rating decision. 

According to the Veteran's service treatment records,  there 
is no indication of any treatment or complaint of sleep apnea 
secondary to hypertension.  In the January 1974 separation 
examination the Veteran complained of shortness of breath 
since 1970 and the record indicates that the Veteran was 
hospitalized for the condition during service.  However, 
there is no diagnosis or treatment for sleep apnea.

Post service treatment record from February 2004 to May 2005 
indicate the Veteran was receiving treatment for shortness of 
breath and sleep apnea. The Veteran's VA treatment records 
indicate that his obstructive sleep apnea and breathing 
condition are likely the result of congestive heart failure.  
There is also an indication that congestive hearth failure 
was caused by the Veteran's medications, including the 
medications he took for hypertension.  Furthermore, VA 
treatment records from May 2005 to October 2009 also do not 
indicate the Veteran's sleep apnea is secondary to service 
connected hypertension.  

As stated above, this appeal was remanded in July 2009 for a 
VA examination and to collect additional treatment records.  
The Veteran underwent a VA examination in October 2009.  
According to the examination report, the Veteran stated that 
he did not recall when he was first diagnosed with OSA but 
noted that he did participate in a sleep study and uses his 
CPAP every night.  Upon physical examination and a review of 
the evidence, the VA examiner opined that the Veteran's sleep 
apnea is not caused by or a result of his military service.  
Furthermore, the examiner indicated that obstructive sleep 
apnea "[was] less likely as not (less than 50/50 
probability) caused by or a result of his [service connected] 
hypertension."  The VA examiner noted that the "Veteran has 
seven risk factors, only one of them being hypertension.  
Therefore, examiner can not state that the only one causing 
OSA is service connected hypertension."  Among the factors 
for OSA which the Veteran exhibits are excessive eight, large 
neck circumference, high blood pressure, small oropharynx, 
diabetes, male gender, and his age.  See VA examination, 
dated October 2009.

As for whether the service connected hypertension aggravates 
his sleep apnea, the VA examiner was unable to come to a 
determination due to the complexity of the risk factors.  
Furthermore, the VA examiner was unable to comment 
specifically on the Veteran's report of breathing problems 
and hospitalization during his separation examination as 
instructed by the July 2009 Board remand instructions as "it 
would be entirely speculative."  However, it is noted that 
there were no records of hospitalization in the service 
treatment record and only noted in his separation record.  
Id. 

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's obstructive sleep 
apnea is not secondary to his service connected hypertension, 
and service connection is not established.  While it is 
appears that the Veteran currently has sleep apnea, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any sleep disorder and service.  
Specifically, the October 2009 VA examination provides a 
negative nexus opinion as to the question of etiology and 
speculation on the issue of aggravation.  Service connection 
cannot be based on speculation.  See 38 C.F.R. § 3.102.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Slater v. 
Principi, 4 Vet. App. 43 (1993); See also Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given). 

Furthermore, the Veteran contends that his obstructive sleep 
apnea is related to congestive heart failure caused by 
hypertension.  However, where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The claimant does not meet this burden by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Here, while the Veteran is competent 
to describe his symptoms of OSA, he is not competent to 
comment on the etiology of the condition.  In addition, while 
there is evidence that OSA is related to congestive heart 
failure, there is no indication from the evidence that the 
congestive heart failure is related to hypertension or to 
service.

Therefore, since the preponderance of the evidence is against 
each the Veteran's service connection claims, the benefit-of-
the-doubt doctrine does not apply.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for obstructive sleep apnea 
secondary to hypertension is not warranted, and the appeal is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


